Exhibit 32.1 Certifications Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 I, Jarrett Gorlin, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of MedoveX Corp. on Form 10-K/A-2 for the fiscal year ended December31, 2014 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on Form 10-K as amendedfairly presents, in all material respects, the financial condition and results of operations of MedoveX Corp. Date: February 17, 2016 By: /s/Jarrett Gorlin Name: Jarrett Gorlin Title: Principal Executive Officer This certification accompanies the Form 10-K/A-2 to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of MedoveX Corp. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form 10-K), irrespective of any general incorporation language contained in such filing.
